Case 2:20-cv-11191-GCS-APP ECF No. 1 filed 05/12/20       PageID.1   Page 1 of 17




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

VANITA CUMBERBATCH,

            Plaintiff,
v.                                                      Case No. 20-cv-
                                                        Hon.
BEAUMONT HEALTH,

            Defendant.
                                                                                /

 Alice B. Jennings (P29064)
 Carl R. Edwards (P24952)
 EDWARDS & JENNINGS, P.C.
 Attorneys for Plaintiff
 65 Cadillac Square, Ste. 2710
 Detroit, MI 48226
 (313) 961-5000
 ajennings@edwardsjennings.com

                                                                            /

            There is not another action which arises out of the same
            transaction and occurrence as stated herein, which is
            presently pending or was previously filed and dismissed,
            transferred, or otherwise disposed of after having been
            assigned to a judge in this court.

            PLAINTIFF’S COMPLAINT AND JURY DEMAND

      NOW COMES Plaintiff, VANITA CUMBERBATCH, by and through her

attorneys Edwards & Jennings, P.C., by Alice B. Jennings and Carl R. Edwards, and

in support of her Complaint against Defendant, Beaumont Health, states as follows:
Case 2:20-cv-11191-GCS-APP ECF No. 1 filed 05/12/20         PageID.2   Page 2 of 17




      1.     Plaintiff, Vanita Cumberbatch, is a resident of Westland, Michigan,

Oakland County, Michigan.

      2.     Defendant, Beaumont Health, is a corporation doing business in the

State of Michigan, in Royal Oak, Michigan.

      3.     Plaintiff Cumberbatch worked for Defendant Beaumont Health in its

Dearborn Oakwood Hospital, in the Michigan Anatomic Pathology Department as a

Histotechnician.

      4.     All acts and omissions by Defendant’s executives, directors, managers,

supervisors, Human Resources Department; and Disability Department personnel

and agents, including but not limited to, David Squire, Human Resources; and

Manager Deborah Lipinski; and all other executives, managers and Human

Resources personnel were acting within the scope of their employment at all relevant

times stated in this Complaint.

               STATEMENT OF JURISDICTION AND VENUE

      5.     The amount in controversy exceeds Seventy-Five Thousand

($75,000.00) dollars.

      6.     On or about July 1992, Plaintiff Vanita Cumberbatch, an African

American female, began her employment as a Histotechnician at a Beaumont

Hospital. Plaintiff, since approximately 2005, is a person with a cardiac medical

disability, under the Americans with Disabilities Civil Rights Act.


                                         2
Case 2:20-cv-11191-GCS-APP ECF No. 1 filed 05/12/20           PageID.3    Page 3 of 17




       7.    On October 18, 2018, Plaintiff filed a Michigan Department of Civil

Rights Complaint at the Equal Employment Opportunity filed office based on race,

age, and disability.

       8.    On July 11, 2019, Plaintiff Vanita Cumberbatch employed with

Beaumont since 1998 as a Histotechnician, filed a Charge of Discrimination with

the Equal Employment Opportunity Commission (EEOC), EEOC Charge No. 471-

2019-0361 based on raced, age, disability, and retaliation.

       9.    On February 15, 2020 Plaintiff Cumberbatch received a mailed “Notice

of Right to Sue” letter from the EEOC for her Charge No. 471-2019-00254 and 471-

2019-0361, by regular mail.

       10.   Plaintiff Cumberbatch, in this Complaint, brings Counts under the

Americans with Disabilities Act (ADA), Family Medical Leave Act (FMLA) and

the Michigan Elliott Civil Rights Act; Title VII, Civil Rights Act based on race, and

the Age Discrimination in Employment Act (ADEA); and Retaliation pursuant to

her EEOC charges 471-2019-0025 and 471-2019-0-3961. Venue is proper where

all incidents, events and occurrences giving rise to this action occurred in the Eastern

District.

                       COMMON STATEMENT OF FACTS

       11.   From July 1992 to August 2018, Plaintiff performed her position as a

Histotechnician fully.


                                           3
Case 2:20-cv-11191-GCS-APP ECF No. 1 filed 05/12/20           PageID.4    Page 4 of 17




      12.     In 1998 Plaintiff was laid off until 2000. After 2000, Plaintiff continued

working at Defendant’s Oakwood Hospital in Dearborn, Michigan, meeting all

performance expectations. Plaintiff received numerous “Bravo” “Applause For

Demonstrating Credo Values and Behaviors”.

      13.     On or about August 8, 2018, Plaintiff Cumberbatch applied for Family

Medical Leave, and was granted a disability leave by Defendant’s Human Resources

Department.

      14.     Plaintiff’s cardiac medical condition was aggravated and accelerated by

harassment she received by Manager Lipinski and her white coworkers.

      15.     On or about September 27, 2018, Plaintiff advised Defendant’s Human

Resources Department that her physician released her to return to work without

restrictions. Plaintiff’s return to work date was scheduled for October 1, 2018.

      16.     On or about October 1, 2018, Plaintiff, upon arrival at work, was

advised by Manager Debbie Lipinski, white female, to report to Defendant’s Human

Resources Department.

      17.     On October 1, 2018, Plaintiff Cumberbatch reported to Defendant’s

Human Resources Department and was informed by Human Resources that Plaintiff

no longer had “a position”. At the time of Plaintiff’s attempted return to work she

was sixty (60) years old and the oldest employee in the Department, and the only




                                           4
Case 2:20-cv-11191-GCS-APP ECF No. 1 filed 05/12/20           PageID.5   Page 5 of 17




African American on her shift in Defendant’s Pathology Department. Plaintiff had

twenty-nine (29) years of seniority with Defendant.

      18.    Plaintiff Cumberbatch, knowing her termination was discriminatory,

filed an Equal Employment Opportunity Commission (EEOC) Charge No. 471-

2019-00254, requesting that she be reinstated to her position, with backpay, with

claims of race, age, and disability discrimination.

      19.    After EEOC’s investigation, Defendant’s Human Resources advised

Plaintiff to apply for medical while they tried to investigate.

      20.    On November 14, 2018, Plaintiff received a letter from Defendant’s

Human Resources Department stating she could return to work on or about January

1, 2019.    Defendant’s Human Resources consultant, untruthfully represented

Plaintiff’s October 2018 termination as a medical leave.

      21.    On January 2, 2019, Plaintiff reported to Defendant’s Human

Resources Department and was returned back to the Pathology Department.

      22.    From January to June 2019, Plaintiff attempted to use her previously

FMLA intermittent leave time. Not until approximately April 2019, was Plaintiff

told she was allegedly ineligible for FMLA based on not having accrued FMLA

credits. Plaintiff protested that her FMLA was reinstated with her return to work.

Plaintiff asked Human Resources to investigate why she did not have FMLA

intermittent time.


                                           5
Case 2:20-cv-11191-GCS-APP ECF No. 1 filed 05/12/20         PageID.6    Page 6 of 17




      23.    On June 28, 2019, Manager Lipinski told Plaintiff Cumberbatch she

was terminated because of poor attendance and that she was a “no call, no show” on

one occasion. Plaintiff advised her that she had used FMLA like she had years

previously, and further Plaintiff advised Manager Lipinski she was never a “no call,

no show”. Plaintiff further advised Manager Lipinski that she did not have poor

attendance and that she always followed protocol for calling into work if she was

going to be absent.

      24.    In the June 28, 2019 termination conversation Manager Lipinski stated

to Plaintiff “Courtney” and another Human Resources employee, both African

Americans, were no longer in Human Resources. Manager Lipinski stated to

Plaintiff, sarcastically in a hostile tone, “I don’t know who you are going to talk to

now”. Plaintiff asked her “what did she mean?”

      25.    On June 28, 2019, Plaintiff after what she knew was a retaliatory and

pretextual second termination, met with the Director of Human Resources, David

Squire, white male, with Manager Lipinski also present. Plaintiff stated after she

was advised she had been absent six (6) times since January 2019, that she had

developed health issues requiring infrequent time off which should have been

covered by her FMLA intermittent leave. Plaintiff pointed out other employees, all

younger and white, with far greater challenging attendance records, were not

terminated or “singled out” for harassment and/or termination.


                                          6
Case 2:20-cv-11191-GCS-APP ECF No. 1 filed 05/12/20           PageID.7    Page 7 of 17




      26.     Plaintiff, through EEOC, had asked that FML intermittent be approved

as an accommodation under the Americans with Disabilities Act. Plaintiff’s status

after talking to Squire remained terminated.

      27.     After Plaintiff’s termination, a younger, white male employee, was

placed in the position she previously held.

                               COUNT I
               VIOLATION OF TITLE I OF AMERICANS WITH
           DISABILITIES AT (ADA OF 1990, 42 USC, § 1211, ET. SEQ.

      28.     Plaintiff incorporates paragraphs 1-27, as fully set forth herein.

      29.     Plaintiff, in August 2018, had an exacerbation of her medical cardiac

condition, which substantially limits her major life activity of breathing.

      30.     Plaintiff requested and was granted a medical leave of absence as an

accommodation for her medical condition, based on her need for hospitalization.

      31.     Upon returning to work Plaintiff was harassed by her management

because of her requirement to continue treatment. Further, Plaintiff’s coworker was

harassing her repeatedly.

      32.     In 2018, Plaintiff began receiving warnings for taking time off work,

all administered in a hostile, dismissive fashion. Though Plaintiff requested an

“accommodation” under the ADA of extended time, Defendant terminated her

instead.




                                           7
Case 2:20-cv-11191-GCS-APP ECF No. 1 filed 05/12/20          PageID.8    Page 8 of 17




      33.    Plaintiff’s work environment was hostile, based upon acts of her

superiors.

      34.    On June 28, 2019, Plaintiff was retaliatorily terminated for further

absences, untruthfully stating she had not followed procedure; and that any time

taken off was related to FML intermittent time off.

      35.    As a direct and proximate result of Defendant’s wrongful acts and

omissions, Plaintiff has sustained injuries and damages including, but not limited to,

loss of earnings and earning capacity; loss of career opportunities; loss of fringe and

pension benefits; mental anguish, physical and emotional distress; humiliation and

embarrassment; loss of professional reputation; and loss of the ordinary pleasures of

everyday life; including the right to pursue the gainful employment of her choice.

      WHEREFORE: Plaintiff Cumberbatch respectfully requests that this court

enter judgment in her favor on all her counts, and allow her all damages allowed

under the respective counts, including attorney fees and costs.

                            COUNT II
             VIOLATION OF FAMILY MEDICAL LEAVE ACT

      36.    Plaintiff herein incorporates paragraphs 1-35, as fully set forth herein.

      37.    Under the FMLA, an eligible employee who takes leave under the

FMLA shall be entitled on return from such leave to be restored by the employer to

the position of employment held by the employee when the leave commenced or to

be restored to an equivalent position with equivalent employment benefits, pay and
                                          8
Case 2:20-cv-11191-GCS-APP ECF No. 1 filed 05/12/20           PageID.9    Page 9 of 17




other terms and conditions of employment, 29 USC 2614 (a)(1)(A)-(B). The taking

of leave under the FMLA shall not result in the loss of any employment benefit

accrued prior to the date on which the leave commenced. 29 USC 2614 (a)(2).

      38.    The FMLA further provides that it shall be unlawful for any employer

to interfere with, restrain or deny the exercise of the attempt to exercise any right

provided for in the FMLA, 29 USC 2615(a)(1).

      39.    Accordingly, Plaintiff Cumberbatch was entitled to return to her former

position in 2018 and 2019 without changes in the terms and conditions of her

employment.

      40.    Defendant Beaumont Health violated the FMLA when it changed the

conditions of employment upon Plaintiff’s return from FMLA leave, punishing

Plaintiff for taking leave and retaliating against Plaintiff by creating a hostile work

environments for Plaintiff taking FMLA leave, interfering with FMLA leave, and

refusing to grant her FMLA if needed as an accommodation, treating Plaintiff in a

disparate fashion relative to an employee in the exact same classification as Plaintiff.

      41.    Defendant's violations were retaliatory, willful, intentional, and/or

reckless violations of 29 USC 2615 and 29 USC 2617.

      42.    As a direct and proximate result of Defendant’s illegal actions, Plaintiff

has suffered the following damages which are recoverable under 29 USC 2617:

             a.     Lost wages, employment benefits, liquidated damages and other
                    compensation;
                                           9
Case 2:20-cv-11191-GCS-APP ECF No. 1 filed 05/12/20         PageID.10    Page 10 of 17




             b.     Interest on lost wages and other employment benefits;
             c.     Litigation costs and attorney fees;
             d.     Any other damages allowable under the FMLA which are
                    identified in the course of discovery.

                           COUNT III
        VIOLATION OF TITLE VII - CIVIL RIGHTS ACT OF 1964,
         AS AMENDED 42 USC § 2000e, et seq., BASED ON RACE

      43.    Plaintiff herein incorporates paragraphs 1-42, as fully set forth herein.

      44.    Plaintiff, Vanita Cumberbatch, is the only African American on her

shift in Defendant Hospital’s Pathology Department.

      45.    Defendant has violated Title VII, in the following ways:

             a.     Creating untrue pretexual rationale to report Plaintiff for alleged
                    absenteeism instead of allowing her to use FML;

             b.     Creating and allowing Plaintiff to be subject to a race hostile and
                    harassing work environment; and

             c.     Treating Plaintiff different from her white coworker.

      46.    As a direct and proximate result of said acts and omissions under Title

VII – Civil Rights Act of 1964, as amended, by Defendant’s agents and employees,

Plaintiff Cumberbatch has suffered and will continue to suffer lost wages and

pension benefits, loss of earning capacity, loss of dignity and enjoyment of life,

extreme mental and emotional distress, pain and suffering, nervousness,

embarrassment and humiliation, requiring professional medical treatment and

medication all past, present, and future.



                                            10
Case 2:20-cv-11191-GCS-APP ECF No. 1 filed 05/12/20         PageID.11      Page 11 of 17




      WHEREFORE, Plaintiff Vanita Cumberbatch, demands judgment against

Defendant for such amount in excess of Seventy-Five Thousand Dollars

($75,000.00) as Plaintiff is found to be entitled, plus interest, costs, and reasonable

attorney’s fees; and/or all injunctive relief allowed under Title VII.

                                COUNT IV
                  VIOLATION OF THE AGE DISCRIMINATION
                          IN EMPLOYMENT ACT

      47.    Plaintiff incorporates paragraphs 1-46 as set forth herein.

      48     Plaintiff in 2018 and 2019 was the oldest employee in Defendant’s

Pathology Department.

      49.    Plaintiff as the oldest employee was treated disparately by Defendant’s

manager in violation of ADEA in the following ways:

             a.     Treated differently than younger employees who were similarly
                    situated in terms and conditions of employment, including
                    FMLA leaves and attendance;

             b.     Replacing Plaintiff with a younger, white employee after each
                    of her terminations; and

             c.     Creating hostile work environment for Plaintiff, while treating
                    younger employees in a respectful and appropriate manner.

      50.    As a direct and proximate result of said acts and omissions under the

ADEA, by Defendant’s agents and employees, Plaintiff Cumberbatch has suffered

and will continue to suffer lost wages and pension benefits, loss of earning capacity,

loss of dignity and enjoyment of life, extreme mental and emotional distress, pain


                                          11
Case 2:20-cv-11191-GCS-APP ECF No. 1 filed 05/12/20         PageID.12    Page 12 of 17




and suffering, nervousness, embarrassment and humiliation, requiring professional

medical treatment and medication all past, present, and future.

      WHEREFORE, Plaintiff Vanita Cumberbatch, demands judgment against

Defendant for such amount in excess of Seventy-Five Thousand Dollars

($75,000.00) as Plaintiff is found to be entitled, plus interest, costs, and reasonable

attorney’s fees; and/or all injunctive relief allowed under Title VII.

                         COUNT V
  VIOLATION OF MICHIGAN PERSONS WITH DISABILITIES CIVIL
    RIGHTS ACT (PWDCRA) BASED ON PERCEIVED DISABILITY

      51.    Plaintiff incorporates paragraphs 1 through 50 as set forth herein,

asking that the Court exercise its ancillary jurisdiction on Plaintiff’s Michigan State

Count.

      52.    Defendant through its Executives, Directors, Managers, Human

Resources Personnel, and agents have since August 2018 perceived Plaintiff as

disabled and treated her in a disparate manner as follows under the Michigan Persons

With Disabilities Civil Rights Act:

             a.     Humiliating and embarrassing Plaintiff in the presence of
                    management, colleagues, co-workers, patients and others;

             b.     Refusing to accommodate Plaintiff’s medical condition while
                    accommodating others; and

             c.     Subjecting Plaintiff to a hostile work environment; and

             d.     Treating Plaintiff differently in applying attendance policies; and


                                          12
Case 2:20-cv-11191-GCS-APP ECF No. 1 filed 05/12/20           PageID.13   Page 13 of 17




             e.     Terminating Plaintiff wrongfully twice.

      53.    As a direct and proximate result of said acts and omissions under

PWDCRA, by Defendant’s agents and employees, Plaintiff Cumberbatch has

suffered and will continue to suffer lost wages and pension benefits, loss of earning

capacity, loss of dignity and enjoyment of life, extreme mental and emotional

distress, pain and suffering, nervousness, embarrassment and humiliation, requiring

professional medical treatment and medication all past, present, and future.

      WHEREFORE, Plaintiff Vanita Cumberbatch, demands judgment against

Defendant for such amount in excess of Seventy-Five Thousand Dollars

($75,000.00) as Plaintiff is found to be entitled, plus interest, costs, and reasonable

attorney’s fees; and/or all injunctive relief allowed under the PWDCRA.

                            COUNT VI
          VIOLATION OF THE MICHIGAN ELLIOTT-LARSEN
        CIVIL RIGHTS ACT (ELCRA) BASED ON RACE AND AGE

      54.    Plaintiff incorporates paragraphs 1 through 53 as set forth herein.

Plaintiff requests that this Court exercise its ancillary jurisdiction.

      55.    Defendant through its Executives, Directors, Managers, Human

Resources Personnel, and agents have since August 2018 treated Plaintiff, an

African American female, in a disparate manner as follows under the Michigan

Elliott-Larsen Civil Rights Act based on her race and age:

             a.     Treating Plaintiff disparately than her younger white
                    comparables;
                                           13
Case 2:20-cv-11191-GCS-APP ECF No. 1 filed 05/12/20         PageID.14    Page 14 of 17




             b.     Evaluating Plaintiff’s attendance performance with a disparate
                    standard compared to the standard used to evaluate non-African
                    Americans, younger employees;

             c.     Embarrassing and humiliating Plaintiff unlike younger, white
                    employees, before other management, co-workers, colleagues,
                    patients, and others to diminish her reputation;

             d.     Create untrue pretexual rationale to report Plaintiff for trumped
                    up charges of attendance violations;

             e.     Creating a race and age hostile and harassing work environment;
                    and

             f.     Wrongfully terminating Plaintiff in violation of ELCRA.

      56.    As a direct and proximate result of said acts and omissions under the

ELCRA, based on her race and age, by Defendant’s agents and employees, Plaintiff

has suffered and will continue to suffer lost wages and pension benefits, loss of

earning capacity, loss of dignity and enjoyment of life, extreme mental and

emotional distress, pain and suffering, nervousness, embarrassment and humiliation,

requiring professional medical treatment and medication all past, present, and future.

      WHEREFORE, Plaintiff Vanita Cumberbatch, demands judgment against

Defendant for such amount in excess of Seventy-Five Thousand Dollars

($75,000.00) as Plaintiff is found to be entitled, plus interest, costs, and reasonable

attorney’s fees; and/or all injunctive relief allowed under the ELCRA.

                       COUNT VII
 RETALIATION BASED ON VIOLATIONS OF PROTECTED ACTIVITY


                                          14
Case 2:20-cv-11191-GCS-APP ECF No. 1 filed 05/12/20        PageID.15    Page 15 of 17




  TITLE I – AMERICANS WITH DISABILITIES ACT OF 1990, 42 USC §
12111, et seq.,; FAMILY MEDICAL LEAVE ACT; AGE DISCRIMINATION
 IN EMPLOYMENT ACT (ADEA); TITLE VII - CIVIL RIGHTS ACT OF
     1964, AS AMENDED 42 USC § 2000e, et seq., BASED ON RACE;
 MICHIGAN PERSONS WITH DISABILITIES CIVIL RIGHTS ACT; and
 MICHIGAN ELLIOTT-LARSEN CIVIL RIGHTS ACT BASED ON RACE

      57.    Plaintiff incorporates paragraphs 1 through 56 as fully set forth herein.

      58.    Plaintiff Cumberbatch engaged in protected by filing an EEOC charge

with the federal government based on her race, African American, and age disability.

      59.    As a direct consequence of Plaintiff’s protected activity, Defendant has

subjected Plaintiff Cumberbatch to retaliation and retaliatory harassment in the terms

and conditions of her employment, including but not limited to:

             a.    Disparate treatment with regard to attendance;

             b.    Failure to provide Plaintiff with employment, instead creating
                   untrue pretextual rationale for not returning Plaintiff to work in
                   October 2018;

             c.    Removing Plaintiff’s FMLA intermittent status;

             d.    Replacing Plaintiff with someone not in a protected category;

             e.    Allowing Plaintiff to be subject to harassment by her coworker;

             f.    Creating a retaliatory work environment, upon Plaintiff’s
                   January return to work;

             g.    Embarrassing and humiliating Plaintiff in front of other
                   management, co-workers, colleagues, patients, and others; and

             h.    Retaliatory harassing the Plaintiff with false charges of
                   attendance misconduct; and


                                         15
Case 2:20-cv-11191-GCS-APP ECF No. 1 filed 05/12/20        PageID.16   Page 16 of 17




             i.    Wrongfully terminating Plaintiff in June 2019 after she filed a
                   charge with the EEOC, and made complaints regarding
                   denial of FMLA leave and failure to accommodate her medical
                   condition.

      60.    As a direct and proximate result of said retaliatory acts and omissions

by Defendant’s agents and employees, Plaintiff has suffered and will continue to

suffer lost wages and pension benefits, loss of earning capacity, loss of dignity and

enjoyment of life, extreme mental and emotional distress, pain and suffering,

nervousness, embarrassment and humiliation, requiring professional medical

treatment and medication all past, present, and future.

      WHEREFORE, Plaintiff Vanita Cumberbatch, demands judgment against

Defendant Beaumont Health for such amount in excess of Seventy-Five Thousand

Dollars ($75,000.00) as Plaintiff is found to be entitled, plus interest, costs, and

reasonable attorney’s fees; and/or all injunctive relief allowed under the ADA, Title

VII, ADEA, PWDCRA, and ELCRA.

                                       Respectfully submitted,
                                       EDWARDS & JENNINGS, P.C.

                                        By:    /s/ Alice B. Jennings
                                              Alice B. Jennings (P29064)
                                              Attorney for Plaintiff
                                              ajennings@edwardsjennings.com
May 12, 2020




                                         16
Case 2:20-cv-11191-GCS-APP ECF No. 1 filed 05/12/20     PageID.17   Page 17 of 17




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

VANITA CUMBERBATCH,

            Plaintiff,
v.                                                      Case No. 20-cv-
                                                        Hon.
BEAUMONT HEALTH,

            Defendant.
                                                                               /
 Alice B. Jennings (P29064)
 Carl R. Edwards (P24952)
 EDWARDS & JENNINGS, P.C.
 Attorneys for Plaintiff
 65 Cadillac Square, Ste. 2710
 Detroit, MI 48226
 (313) 961-5000
 ajennings@edwardsjennings.com
                                                                           /

                               JURY DEMAND

      NOW COMES Plaintiff, VANITA CUMBERBATCH, by and through her

attorneys, Alice B. Jennings, and Carl R. Edwards, and demands a trial by jury of

the within cause.

                                     Respectfully submitted,
                                     EDWARDS & JENNINGS, P.C.

                                      By:    /s/ Alice B. Jennings
                                            Alice B. Jennings (P29064)
                                            Carl R. Edwards (P24952)
                                            ajennings@edwardsjennings.com
Dated: May 12, 2020

                                       17
